Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered August 22, 1988, convicting him of crimi*542nal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The arresting police officer testified that at approximately 9:15 p.m. on September 11, 1987, he and his partner received a radio transmission and as a result responded to an apartment building. Upon entering the premises the officer saw the defendant, who was approximately 15 feet away, toss a metal object, which appeared to be a handgun, into an adjacent bathroom. After the defendant was apprehended the officer entered the bathroom and found the gun lying in the center of the floor.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon in the third degree (see, People v Williams, 43 NY2d 725; People v Oglesby, 161 AD2d 734). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contention and find it to be without merit. Lawrence, J. P., Balletta, Rosenblatt and O’Brien, JJ., concur.